DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims are allowed for the reasons given in the Applicant’s Response and Rule 1.132 affidavit filed 11/22/2021.  The Examiner agrees that while the prior art generally teaches a polyester resin with monomeric units that may read on the monomers utilized by the Applicant, the polyester resin used in the xamples of Yamazaki does not read on the claimed polyester.  As such, the Examiner agrees that one of ordinary skill in the art would not have been motivated to optimize the generically disclosed polyester monomers in a manner that would arrive at the Applicant’s claimed invention.  Furthermore, the improvements obtained by the Applicant (see Tables 7-1 through 7-4) would not have been expected based on the disclosures of the prior art relied upon in the prior Office Action.  For all of these reasons, including those given by the Applicant, the instant claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        08/12/2022